Order Supreme Court, New York County (Debra A. James, J.), entered March 21, 2008, which, in an action for personal injuries, granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
The motion court properly granted the motion and determined that a traverse hearing was not warranted. The record establishes that plaintiff failed to meet her burden of showing that defendant was served in accordance with the requirements of CPLR 310 (b). The affidavit of service averred that the “managing agent” of defendant was served, but not that the summons and complaint were mailed to the partnership’s place of business or the last known home address of the member of the partnership to be served (CPLR 310 [b]; see also Tadir Air v FGH Realty, 297 AD2d 230 [2002]; Persaud v Teaneck Nursing Ctr., 290 AD2d 350 [2002]). Concur—Mazzarelli, J.P., Sweeny, Nardelli, Freedman and Richter, JJ.